Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Xin Xie on 4/6/2021.

The application has been amended with respect to claims submitted 3/22/2021 as follows: 

21.	(Currently Amended)	A computing device, comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to:
receive parameters characterizing a geo-fenced view comprising a virtual boundary encompassing a subset of a map presented on the computing device; 
present the geo-fenced view on the computing device in conjunction with a presentation of the map; 
present, within the virtual boundary, a declassified view of one or more aspects of an object of a plurality of objects contained within the virtual boundary in accordance with the received parameters; 
in response to the object being contained within the virtual boundary, presenting an indication that the object is declassified in a classified search interface presented in conjunction with at least a portion of the map;

in response to the object exiting the geo-fenced view, presenting an indication that the object is reclassified in the classified search interface

 

22.	(Previously Presented)  The computing device of claim 21, wherein the received parameters comprise user-specified parameters generated by a user of the computing device.

23.	(Previously Presented)  The computing device of claim 21, wherein the parameters comprise a geographical specification of the virtual boundary.

24.	(Previously Presented)  The computing device of claim 21, wherein the parameters comprise one or more filters configured to select the object for declassification upon entry into the geo-fenced view.

25.	(Original)  The computing device of claim 21, wherein the instructions that, when executed by the one or more processors, cause the system to present the geo-fenced view, comprise instructions that, when executed cause the system to present the geo-fenced view within a window defined by a classification banner.

26.	(Original)  The computing device of claim 25, wherein the classification banner associated with the geo-fenced view is representative of a classification level that is more restrictive than another classification level represented by another classification banner associated with the presentation of the map.

27.	(Cancelled)  

28.	(Cancelled)  

29.	(Currently Amended)  A method being implemented by a computing device including one or more physical processors and storage media storing machine-readable instructions, the method comprising:
receiving parameters characterizing a geo-fenced view comprising a virtual boundary encompassing a subset of a map presented on the computing device;
presenting the geo-fenced view on the computing device in conjunction with a presentation of the map;
presenting, within the virtual boundary, a declassified view of one or more aspects of an object of a plurality of objects contained within the virtual boundary in accordance with the received parameters; 
in response to the object being contained within the virtual boundary, presenting an indication that the object is declassified in a classified search interface presented in conjunction with at least a portion of the map;
presenting, outside of the virtual boundary, a reclassified view of the one or more aspects of the object upon the object exiting the geo-fenced view, wherein the reclassified view causes the object to be at least partially redacted; and
in response to the object exiting the geo-fenced view, presenting an indication that the object is reclassified in the classified search interface


30.	(Previously Presented)  The method of claim 29, wherein the received parameters comprise user-specified parameters generated by a user of the computing device.

31.	(Previously Presented)  The method of claim 29, wherein the parameters comprise a geographical specification of the virtual boundary.

32.	(Previously Presented)  The method of claim 29, wherein the parameters comprise one or more filters configured to select the object for declassification upon entry into the geo-fenced view.



34.	(Original)  The method of claim 33, wherein the classification banner associated with the geo-fenced view is representative of a classification level that is more restrictive than another classification level represented by another classification banner associated with the presentation of the map.

35.	(Cancelled)  

36.	(Cancelled)  

37.	(Currently Amended)  A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
receiving parameters characterizing a geo-fenced view comprising a virtual boundary encompassing a subset of a map presented on the computing device;
presenting the geo-fenced view on the computing device in conjunction with a presentation of the map;
presenting, within the virtual boundary, a declassified view of one or more aspects of an object of a plurality of objects contained within the virtual boundary in accordance with the received parameters; 
in response to the object being contained within the virtual boundary, presenting an indication that the object is declassified in a classified search interface presented in conjunction with at least a portion of the map;
presenting, outside of the virtual boundary, a reclassified view of the one or more aspects of the object upon the object exiting the geo-fenced view, wherein the reclassified view causes the object to be at least partially redacted; and 
in response to the object exiting the geo-fenced view, presenting an indication that the object is reclassified in the classified search interface


38.	(Previously Presented)  The non-transitory computer readable medium of claim 37, wherein the received parameters comprise user-specified parameters generated by a user of the computing device.

39.	(Cancelled)  

40.	(Cancelled)  

41.	(Previously Presented)	The computing device of claim 21, wherein the classified search interface receives a search query that is classified. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175